United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2312
                                     ___________

United States of America,            *
                                     *
           Appellee,                 *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Nebraska.
Apolonio Moreno, also known as Polo, *
                                     *
           Appellant.                *
                                ___________

                            Submitted: December 16, 1999
                                Filed: June 27, 2000

                                     ___________

Before McMILLIAN, JOHN R. GIBSON, and MAGILL, Circuit Judges.
                            ___________

MAGILL, Circuit Judge.

       On February 12, 1997, Apolonio Moreno was charged, in a superseding
indictment, with five counts: (1) possession with intent to distribute marijuana; (2)
possession with intent to distribute amphetamine; (3) possession with intent to
distribute cocaine; (4) criminal forfeiture; and (5) conspiracy to possess with intent to
distribute cocaine, methamphetamine, amphetamine, and marijuana. On December 17,
1997, the district court1 rejected Moreno's motion to suppress evidence seized at 5831
Miami Street, 3923 S Street and 3811 Q Street, Omaha, Nebraska. On November 12,
1998, a jury returned a guilty verdict on all five counts. Moreno appeals the denial of
his motion to suppress and further alleges a Batson violation occurred during voir dire.
We AFFIRM.

                                           I.

       On September 12, 1996, at 2:00 p.m., the Omaha Police Department,
accompanied by two F.B.I. officers, went to 5831 Miami Street to execute a valid
knock and announce search warrant. Finding Moreno in the front yard of 5831 Miami
Street, the officers took him into custody prior to serving the warrant. An officer
knocked on the front door of 5831 Miami Street announcing, "Police – search warrant
– we demand entry." The unlocked door swung open from the force of the knocking,
and the officer then entered without waiting for a response to his knock. The eventual
search of 5831 Miami Street yielded 211 kilograms of marijuana, 21 grams of cocaine,
and 4 firearms, most of which was hidden in coolers and false bricks in the basement.
Officers then received permission from Moreno to search his business property at 3811
Q Street and his residence at 3923 S Street. The officers recovered $14,000, two
coolers similar to the ones at 5831 Miami Street and two garbage bags containing
marijuana residue from 3923 S Street. The officers further recovered one buried cooler
and a Chevrolet Suburban from 3811 Q Street. The Chevrolet Suburban had a false gas
tank containing amphetamine and a spare tire concealing nine kilograms of marijuana.

                                          II.

      Moreno alleges the search of 5831 Miami Street violated his Fourth Amendment


      1
        The Honorable Thomas M. Shanahan, United States District Judge for the
District of Nebraska.

                                          -2-
rights because one of the officers did not wait for a response to knocking on the front
door. When federal officers assist in a search, that search and its validity is controlled
by 18 U.S.C. § 3109. See United States v. Baker, 16 F.3d 854, 856 (8th Cir. 1994).
An "officer may break open any outer or inner door . . . to execute a search warrant,
if, after notice of his authority and purpose, he is refused admittance . . . in the
execution of the warrant." 18 U.S.C. § 3109. Thus, if there is no breaking to gain
entry, § 3109 has not been violated.

        The issue before us is whether a breaking has occurred when an officer knocks
on a door with a normal amount of force and that knocking causes the door to swing
open. Only the District of Columbia Circuit has examined the knock and announce
requirement under these circumstances. See United States v. Kemp, 12 F.3d 1140
(D.C. Cir. 1994). In Kemp, a Metropolitan Police officer knocked in a normal manner
on Kemp's door, which then swung open from the force of the officer's knocking. See
id. at 1141. As the door swung open, the officer could clearly see the occupants of the
apartment, and proceeded to enter without waiting for a response. See id. In holding
the resulting search valid, the D.C. Circuit held there was no breaking as defined by §
3109 "where (1) the officer used only the force ordinarily used to knock upon, not to
knock down, a door; and (2) an occupant is made aware of the officer's presence and
purpose before the officer enters the premises." Id. The D.C. Circuit found all three
purposes of § 3109, (1) reducing the potential for violence, (2) preventing unnecessary
destruction of private property, and (3) showing respect of the individual's privacy
interests, were met under these circumstances. See id. at 1142.

      In the present case, all three purposes for § 3109 are met. First, the risk of
violence would not have been reduced if the officer, who had already announced his
presence and purpose, had continued to stand in an open doorway waiting for a
response. Second, there was no damage to the door from the officer's knocking. Third,
the property owner was already in custody and knew a search of his property was
imminent. Any delay prior to entering after the owner already has knowledge of the

                                           -3-
search does nothing to protect his privacy interests. We now hold that when a door
swings open when an officer knocks on it with a normal amount of force and the owner
has been made aware that his property is being searched no breaking has occurred
under 18 U.S.C. § 3109.

                                            III.

       Moreno claims the prosecutor's use of a peremptory challenge to strike Juror 96,
a Mexican-American, was a Batson violation. See Batson v. Kentucky, 476 U.S. 79
(1986). A defendant can establish that a prima facie Batson case by demonstrating 1)
he is a member of a cognizable racial group, 2) the juror is of the same racial group,
and 3) the relevant circumstances of the voir dire support an inference of discriminatory
purpose. See id. at 96. After a prima facie case has been made out, the burden shifts
to the prosecution to state a racially neutral reason for striking the juror. See id. at 97.

       Moreno is Mexican-American, as is Juror 96, thus the first two prongs of a prima
facie Batson case are met. However, the evidence from the voir dire does not suggest
a discriminatory purpose to striking of Juror 96. Counsel for Moreno made a Batson
objection when the prosecutor exercised a peremptory challenge to strike Juror 96. The
district court then inquired as to why the prosecutor struck Juror 96. The prosecutor
claimed Juror 96 was rejected because she admitted having a great deal of past contact
with drugs. Another juror, who was not struck by the prosecution, admitted contact
with drugs, but vehemently rejected drugs because she had witnessed the violence
associated with the drug trade. Juror 96 had expressed no such reservations about
drugs. Although the prosecution did not yet have the burden of stating a racially neutral
reason for striking a juror, such a reason has been provided. Striking a potential juror
for contact with drugs has been recognized as race neutral in this Circuit. See United
States v. Gordon, 974 F.2d 97, 100 (8th Cir. 1992).

       Additionally, another Hispanic-American did serve on the jury, although she was

                                            -4-
apparently not Mexican-American. The presence of a Hispanic-American on the jury
further reinforces that the striking of Juror 96 was not done for racial motives. See
United States v. Fuller, 887 F.2d 144, 146-47 (8th Cir. 1989). Not only did Moreno
not make out a prima facie case, but the prosecution stated a racially neutral reason for
rejecting Juror 96, thus the prosecutor could not have committed a Batson violation.

                                          IV.

       Moreno throws a further laundry list of supposed violations at the Court,
including (1) his consent to the searches of 3923 S Street and 3811 Q Street was given
only under duress, (2) insufficient evidence to sustain the forfeiture of 3811 Q Street,
(3) insufficient evidence to sustain the forfeiture of the cash, (4) insufficient legal
description of 3811 Q Street, (5) a two point sentencing enhancement for obstruction
of justice, and (6) insufficient evidence as to the type and amount of illegal drugs
possessed by Moreno for sentencing purposes. These arguments are without merit and
we affirm the judgement as to these issues for the reasons stated by the district court.
See 8th Cir. R. 47B.

                                           V.

      For the foregoing reasons, we affirm the district court's findings.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -5-